Case 1:19-cv-02240-CFC Document 45 Filed 06/11/20 Page 1 of 2 PageID #: 2352




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 VOLTERRA SEMICONDUCTOR LLC,

                                Plaintiff,

        v.
                                                        C.A. No. 19-2240-CFC
 MONOLITHIC POWER SYSTEMS, INC.,

                                Defendant.

         JOINT STIPULATION AND [PROPOSED] ORDER TO EXTEND TIME

        IT IS HEREBY STIPULATED by Plaintiff Volterra Semiconductor LLC, Defendant

Monolithic Power Systems, Inc., and counsel for Fish & Richardson P.C., subject to the approval

of the Court, that:

             1. The time for Plaintiff Volterra Semiconductor LLC to file its answering brief in

                opposition to Defendant’s Motion to Strike (D.I. 37) is extended until June 18,

                2020; and

             2. The time for Defendant Monolithic Power Systems, Inc. to file its reply brief in

                support of Defendant’s Motion to Disqualify Counsel (D.I. 17), previously

                extended to until June 18, 2020 (D.I. 30; see Order dated May 12, 2020), is

                extended until June 22, 2020.
Case 1:19-cv-02240-CFC Document 45 Filed 06/11/20 Page 2 of 2 PageID #: 2353




 FISH & RICHARDSON P.C.                       SHAW KELLER LLP

 _/s/ Robert M. Oakes______________           __/s/ Karen E. Keller______________
 Robert M. Oakes (#5217)                      Karen E. Keller (#4489)
 222 Delaware Avenue, 17th Floor              Andrew E. Russell (#5382)
 P.O. Box 1114                                Nathan R. Hoeschen (#6232)
 Wilmington, DE 19899                         I.M. Pei Building
 Telephone: (302) 652-5070                    1105 North Market Street, 12th Floor
 oakes@fr.com                                 Wilmington, DE 19801
                                              Telephone: (302) 298-0700
 Attorneys for Plaintiff                      kkeller@shawkeller.com
                                              arussell@shawkeller.com
                                              nhoeschen@shawkeller.com

                                              Attorneys for Defendant


 MORRIS, NICHOLS, ARSHT & TUNNELL
 LLP

 __Jack B. Blumenfeld_______________
 Jack B. Blumenfeld (#1014)
 Megan E. Dellinger (#5739)
 Andrew M. Moshos (#6685)
 1201 North Market Street
 P.O. Box 1347
 Wilmington, DE 19899
 (302) 658-9200
 jblumenfeld@mnat.com
 mdellinger@mnat.com
 amoshos@mnat.com

 Attorneys for Fish & Richardson P.C.


Dated: June 11, 2020

                           SO ORDERED, this ___ day of June, 2020


                                              _____________________________
                                              United States District Judge
